Citation Nr: 0732164	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-23 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
January 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDING OF FACT

The veteran's psychiatric disabilities (including post 
traumatic stress disorder, bipolar II disorder, 
schizoaffective disorder, manic and chronic depression, 
anxiety and drug and alcohol use) are not related to the 
veteran's military service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.301, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
August 2003, prior to the initial AOJ decision.  Additional 
notice was sent in April 2004 along with a post traumatic 
stress disorder questionnaire.  Although the August 2003 
notice was deficient in that it failed to provide notice to 
the veteran of the fourth Pelegrini II element, notice of 
this element was provided in the April 2004 letter.  These 
letters read as a whole advised the veteran of the all the 
Pelegrini II elements as stated above.  The veteran's claim 
was readjudicated in June 2005 after affording him with an 
opportunity to respond to the April 2004 notice, which he did 
in January 2005.  Thus the Board finds that VA has cured the 
late timing of the notice of the fourth Pelegrini II element 
as the veteran has been afforded appropriate notice and 
subsequent adjudication.  In addition, the Board finds that 
no prejudicial error exists as the veteran has actual 
knowledge of what information and evidence is needed to 
support his claim.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Board also notes that the veteran was not provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), on 
the information and evidence to establish a disability rating 
and an effective date for the award of any benefits.  
However, given the denial of the veteran's claim, any 
questions as to a disability rating or effective date are 
moot.  Thus the Board finds that the veteran has not been 
prejudiced by VA's failure to provide notice on these 
elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board notes that not all of the veteran's service medical 
records are in the claims file.  The service medical records 
from the first period of the veteran's service (January 1975 
to January 1979) are missing except for his entrance 
examination report. After making efforts to locate the lost 
service medical records, including two requests to the 
National Personnel Records Center and a request to the 
veteran to submit any copies he has in his possession, a 
formal finding of the unavailability of service records was 
made in December 2004 and a memorandum was placed in the 
veteran's claims file.  In addition, the veteran was notified 
of this finding.  Thus the Board finds that every effort was 
made to locate the veteran's missing service medical records 
and further effort would be futile.

VA outpatient records are in the file for treatment from June 
2003 through December 2005.  The veteran has not identified 
any private medical treatment for his claimed psychiatric 
disabilities.  The veteran was notified in the rating 
decision, Statement of the Case and Supplemental Statement of 
the Case of what evidence the RO had obtained and considered 
in rendering its decisions.  He has not identified any 
additional evidence not already considered.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examination on his claim in March 2005.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

The veteran submitted a claim in July 2003 seeking service 
connection for a "mental" condition.  With his claim, he 
submitted VA treatment records that indicated he was 
currently receiving treatment for alcohol and polysubstance 
use.  In a March 2004 statement, the veteran claimed service 
connection for post traumatic stress disorder (PTSD), manic 
depression, chronic depression, anxiety and drug and alcohol 
use.  

In a January 2005 statement, the veteran stated that his 
psychiatric problems (including PTSD) arise from an event on 
October 1, 1978, when a battery exploded in his face, 
knocking or throwing him down on his back, burning his face 
and scalp, and causing trauma to his eyes and back.  He says 
this incident has caused manic/chronic depression, anxiety, 
drugs and alcohol use, nightmares, illusions, flashbacks, 
headaches, hyperarousal, anger and fighting.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2007) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142.  Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.  

Governing law and regulation prohibits service connection for 
any disability resulting from willful misconduct.  38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301 (2007).  
Although the isolated and infrequent use of drugs by itself 
will not be considered willful misconduct, the progressive 
and frequent use of drugs to the point of addiction will.  38 
C.F.R. § 3.301(c)(3) (2007).  Where drugs are used for 
therapeutic purposes or where the use of drugs or addiction 
thereto results from a service-connected disability, however, 
it will not be considered of misconduct origin.  Id.  An 
injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line 
of duty if such injury or disease was a result of the abuse 
of alcohol or drugs by the person on whose service benefits 
are claimed.  Alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the user; drug 
abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d) (2007).  

VA treatment records clearly show that the veteran has been 
diagnosed to have alcohol and polysubstance abuse that as of 
December 2005 was in remission.  These treatment records also 
show diagnoses of PTSD, bipolar II disorder and 
schizoaffective disorder, although the most current treatment 
records only show a diagnosis of schizoaffective disorder.  
There is, however, an April 2004 letter from the veteran's 
then-treating VA psychiatrist stating that the veteran has 
bipolar II disorder and PTSD.  In addition, in August 2005 
letter, a clinical psychologist from the PTSD Clinic stated 
that the veteran has PTSD.  The VA examiner who conducted the 
March 2005 VA examination, however, diagnosed the veteran to 
have polysubstance abuse, in remission, and mild dementia 
secondary to multiple head traumas.  

Although the medical records show multiple psychiatric 
diagnoses, the Board finds an exact diagnosis of the 
veteran's psychiatric disability is not necessary to the 
determination of this case as the preponderance of the 
evidence fails to show that any of the psychiatric 
disabilities diagnosed are related to his military service.  
The available service medical records fail to show treatment 
for PTSD, bipolar II disorder or schizoaffective disorder, or 
complaints of symptoms related thereto.  The veteran 
testified at an April 2006 hearing before a Decision Review 
Officer that he received no treatment in service, but self-
medicated.  However, in his January 2005 statement, he states 
that he received treatment in service in November 1981.  In 
addition, the veteran reported at the March 2005 VA 
examination that he was hospitalized for one month for 
inpatient treatment of substance abuse with subsequent 
outpatient treatment, but he did not know when this occurred.  

There is one record from November 1981 that shows the veteran 
was prescribed Antabuse by a doctor in the Department of 
Psychiatry and Neurology at the Womack Army Hospital in Fort 
Bragg, North Carolina.  None of the service medical records, 
however, show he was treated for anything but substance 
abuse.  As set forth above, substance abuse alone is not 
entitled to service connection because it is considered 
willful misconduct.  Thus, unless otherwise shown, the fact 
that the veteran was being prescribed Antabuse is not an 
indication that his diagnosed PTSD, bipolar II disorder and 
schizoaffective disorder were incurred in service.

There is no record of the veteran undergoing a separation 
examination at the time of his discharge in January 1982.  
The veteran's testified that he was discharged because of 
fighting caused by his alcohol and drug abuse.  He also 
stated at the VA examination that he had disciplinary 
infractions in service (two Article 15s for drinking and 
fighting).  His DD214, however, shows that he was honorably 
discharged because he had completed his required service.

Thus the in-service evidence fails to show that the veteran 
incurred any psychiatric disability in service except maybe 
substance abuse, which is considered willful misconduct and, 
therefore, not subject to service connection.

In addition, the post-service medical evidence fails to show 
that the veteran's PTSD, bipolar II disorder and/or 
schizoaffective disorder is related to his military service.  
The veteran has set forth in statements and testimony to VA 
that his in-service stressor is an event in which he was 
injured when a battery blew up in his face.  Although he has 
reported various time frames of when this incident happened 
(all of them during the period for which the service medical 
records are missing), the available service medical records 
show that this event actually occurred in March 1981.  A 
treatment note dated March 18, 1981, indicates that the 
veteran was seen because a "battery blew up in face."  This 
note indicates that the veteran was trying to jump a battery 
when it exploded in his face.  He reported that he washed his 
face right away.  He complained of slight scalp burning.  He 
denied foreign body sensation or irritation of his eyes.  No 
significant findings were made, especially regarding the 
veteran's eyes.  The assessment was acid burn to face.  The 
plan was soap/H20 wash, eye irrigation and reassurance.  The 
veteran was discharged home.  No follow up treatment is seen 
in the service medical records. 

The veteran also testified at the April 2006 hearing that he 
has been shot or shot at and has seen people get killed.  He 
also testified that he hears loud noises sounding like guns 
firing and that, while in service, he participated in live 
ammo shooting at the practice range.  He denied, however, any 
incident at the range in which either himself or anyone else 
was shot.  The veteran has denied being in combat and there 
are no military records that indicate the veteran was ever in 
any combat or other situation in which he might have been 
shot at or been exposed to people being killed.  Instead, the 
VA treatment records indicate that the veteran has a history 
of violence including a gunshot wound to the abdomen and 
fights resulting in multiple injuries including to his head.  
There is no record that any of these incidents occurred while 
the veteran was in service. 

The veteran was first diagnosed to have PTSD and bipolar II 
disorder in a March 2004 treatment note.  This treatment 
notes lists the following as stressful events in the 
veteran's life:  severe and recurrent physical abuse as a 
child, sexual abuse once as a child, has seen people get 
stabbed, has seen the dead bodies of people who have been 
murdered, has been shot at, and has been shot.  There is no 
indication that any of these events occurred while the 
veteran was in service.  There is no notation of the battery 
explosion incident as a stressor.  This psychiatrist wrote a 
letter for the veteran in April 2004 that indicates the 
veteran has bipolar II disorder and PTSD, and that he 
continues to have hallucinations despite medications and 
abstinence from illicit drugs and alcohol.  This psychiatrist 
did not, however, express an opinion that these psychiatric 
disorders were related to the veteran's military service or 
any stressful event that occurred therein.  

At the March 2005 VA examination, the veteran failed to 
report any stressful events in service to support that he has 
PTSD.  The examiner diagnosed him to have polysubstance 
abuse, in remission, and mild dementia secondary to multiple 
head trauma. 

The August 2005 letter from the clinical psychologist from 
the PTSD Clinic is not found to be very reliable to support 
the veteran's claim of service connection for PTSD because it 
appears that it is based solely upon a review of the 
treatment records and not upon an actual examination of the 
veteran.  The treatment note of the evaluation clearly shows 
that the veteran was not considered eligible for the PTSD 
Clinic because of his psychotic disorder, which was already 
being treated.  This treatment note does not indicate that an 
interview was conducted with the veteran.  Thus this 
psychologist's opinion that the veteran has PTSD is 
questionable as not being based upon an independent 
examination of the veteran's then psychiatric state.  In 
addition, this letter is not helpful to the veteran because 
it fails to provide an opinion that the veteran's claimed 
PTSD is related to any stressful event that occurred in 
service.  

Thus none of the medical evidence relating to PTSD shows that 
the stressors relied upon in rendering the diagnosis of PTSD 
were in-service stressors despite the veteran's statements 
and testimony.  Therefore, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran has PTSD related to his military service.  

In addition, the preponderance of the evidence is against 
finding that either the veteran's diagnosed bipolar II 
disorder and schizoaffective disorder are related to his 
military service.  There is no medical opinion in the record 
establishing a nexus between the current disorders and the 
veteran's military service.  In addition, the earliest 
diagnosis of these disorders is April 2004, over 22 years 
after the veteran's discharge from service.  Although the 
veteran has claimed that he had not been diagnosed with these 
disorders earlier because he self-medicated with alcohol and 
drugs, there is no medical evidence to support that 
contention.  

As for the veteran's drug and alcohol abuse, as previously 
indicated, this is considered willful misconduct that is not 
subject to service connection.  The only exception is where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto results from a service-connected 
disability.  The Board finds that the preponderance of the 
evidence is against finding that the veteran's drug and 
alcohol abuse is either due to therapeutic purposes or a 
service-connected disability.  Significantly, the veteran is 
not service-connected for any disability.  In addition, the 
evidence fails to show that the veteran used alcohol and 
drugs for therapeutic purposes related to any disability 
incurred during his military service.  

Finally, the medical evidence fails to show that the veteran 
has a diagnosis of either a depressive or anxiety disorder.  
Thus service connection is not warranted for either of these 
disorders.

The Board finds, therefore, that the preponderance of the 
evidence is against the veteran's claim for service 
connection for his psychiatric disabilities.  The 
preponderance of the evidence being against the veteran, the 
benefit of the doubt doctrine is not for application.  
Consequently, the veteran's claim must be denied.


ORDER

Entitlement to service connection for a psychiatric 
disability.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  



Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.) 


 Department of Veterans Affairs


